

AMENDMENT NO. 1
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT




This Amendment No. 1 to Third Amended and Restated Credit Agreement (this
“Amendment”) is executed as of January 14, 2008, by Lazy Days’ R.V. Center,
Inc., a Florida corporation (the “Company”), Bank of America, N.A. (successor by
merger to Banc of America Specialty Finance, Inc.), as Administrative Agent and
as Collateral Agent, and Bank of America, N.A. (successor by merger to Banc of
America Specialty Finance, Inc.) and KeyBank National Association, as Lenders,
to amend the Third Amended and Restated Credit Agreement, originally dated as of
July 15, 1999, amended and restated as of July 31, 2002, amended and restated as
of May 14, 2004, and amended and restated as of February 22, 2007 (the
“Agreement”).
 
1.  Purpose.  The purpose of this Amendment is to replace the existing Schedule
A to the Agreement with a revised Schedule A that reflects the Lenders’
respective Floor Plan Commitments upon an increase in the aggregate Floor Plan
Commitments pursuant to Section 1.1(g) of the Agreement.


2.  Capitalized Terms.  Except as expressly provided in this Amendment, all
capitalized terms used in this Amendment have the meanings ascribed to them in
the Agreement, and those definitions are incorporated by reference into this
Amendment.


3.  Schedule A.   Schedule A to the Agreement is replaced in its entirety with
the Schedule A attached to this Amendment.


4.  Affirmations; Representations and Warranties.  The Company confirms to the
Lenders and the Agent that (a) all representations and warranties of the Company
in the Financing Documents, except in each case for those that relate
specifically to any earlier date, are correct in all Material respects, (b)
after giving effect to this Amendment, no Default or Event of Default,
violation, or other default exists under the Agreement or the Financing
Documents as of the date of this Amendment, (c) the Company has not changed its
jurisdiction of incorporation since February 22, 2007, and (d) the Company and
RV Acquisition have not been parties to any merger, recapitalization, share
exchange, or consolidation and have not succeeded to all or any substantial part
of the liabilities of any other Person, at any time following February 22,
2007.  Additionally, the Company represents and warrants to the Agent and the
Lenders that:
 
 (i)           the Company has the legal capacity to execute, deliver, and
perform its obligations pursuant to this Amendment and to perform its
obligations pursuant to the Financing Documents, as amended by this Amendment;
 
 (ii)           the performance by the Company of its obligations pursuant to
the Financing Documents, as amended by this Amendment, and the execution and
delivery of this Amendment by the Company, require no authorization or approval
or other action by, and no notice to or filing with, or other consent by, any
Governmental Authority or other Person and do not (A) contravene, or constitute
a default under, any provision of any applicable law or regulation, or any
agreement, indenture, judgment, order, decree, or other instrument binding upon
the Company or its properties, or (B) result in the creation or imposition of
any Lien (except those in favor of the Agent) on any asset of the Company;
 
(iii)           this Amendment has been duly executed and delivered by the
Company; and
 
(iv)           the Agreement, as amended by this Amendment, constitutes the
legal, valid, and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium, or
other similar laws affecting the enforcement of creditors’ rights generally, and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or in law).
 
5.  Miscellaneous.  This Amendment shall be governed by the laws of the State of
New York and the federal laws of the United States of America, excluding the
laws of those jurisdictions pertaining to resolution of conflicts with laws of
other jurisdictions.  The Company shall pay on demand all fees, costs, and
expenses of the Agent and the Lenders in connection with the preparation,
execution, and delivery of this Amendment and all other agreements, instruments,
and other documents related to the foregoing, including without limitation the
fees, charges, and other expenses of counsel to the Agent and the
Lenders.  Except as amended by this Amendment, the Agreement remains in full
force and effect.  This Amendment will be effective as of January 14, 2008, when
all of the conditions precedent set forth in Section 4.4 of the Agreement have
been satisfied or waived in writing by the Lenders.
 
 
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered (in each of their respective capacities (including agency
capacities)) as of the day and year first above written.
 
 

 

  Lazy Days' R.V. Center, Inc.          
Date:  January 14, 2008
By:
/s/ Randall Lay       Name:  Randall Lay       Title:   Chief Financial Officer
         

 
Bank of America, N.A. (as successor by merger to Banc of America Speciality
Finance, Inc.) as Administrative Agent, as Collateral Agent, and as Lender      
   
Date:  January 14, 2008
By:
/s/ Joe Sagneri       Name:  Joe Sagneri       Title:    Senior Vice President  
       

  KeyBank National Association, as Lender          
Date:  January 14, 2008
By:
/s/ Brian McDevitt       Name:  Brian McDevitt       Title:   Vice President    
     


      
        00014-02903 330736 V2      
    
 
 

 

Schedule A
(Revised January 14, 2008)
 to
Third Amended and
Restated Credit Agreement


NAME AND ADDRESS OF LENDERS


Notices:
Bank of America, N.A.

 
(successor by merger to Banc of America Specialty Finance, Inc.)

1355 Windward Concourse
Alpharetta, GA 30005-8899
Attention:                      Joe Sagneri
Telecopier No.: (678) 339-9120


Payments:
Account No.: 375 320 7600 (re: LAZY DAYS R.V. CENTER, INC.)

ABA No: 1110000012


Floor Plan
Commitment:                                                                $53,000,000


Revolving Line of
    Credit
Commitment:                                                                $7,941,000
____________________


Notices:                                           KeyBank National Association
Mailcode: OH-01-49-0422
4900 Tiedeman Road
Brooklyn, OH 44144
Attention: Brian McDevitt
Telecopier No.: (216) 813-6414


Payments:                                           Account No.: 3057 (re: LAZY
DAYS R.V. CENTER, INC.)
ABA No: 041001039




Floor Plan
Commitment:                                                                $47,000,000


Revolving Line of
    Credit
Commitment:                                                                $7,059,000


Notices with respect
to payments:                                                      KeyBank
National Association
Specialty Finance Service
Reference: Lazy Days’ R.V. Center, Inc.
Attn: Wavia Jones





      
                                 
      
        00014-02903 330736 V2      
    
 
 

--------------------------------------------------------------------------------

 
